DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as 
Claim limitation “encoder” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “encoder” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a processor that is programmed to perform claim functions is described in specification page 4 lines 24-25, page 25 lines 11-14 and page 27 lines 30-35.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see M.P.E.P. § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim 13 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is directed to a method claim.
Claim 2 is objected because it is unclear as to what term “it” recited in line 1 is referred to.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 14, it is directed to a computer program.  Thus, it does not fall within at least one of the four categories of patent eligible subject matter.  The examiner suggests an amendment to claim to include “a computer program recorded on a non-transitory computer-readable medium” in order to meet section 101 requirements.  Any amendment to claim and/or specification should be commensurate with its corresponding disclosure.
Regarding claim 15, it is directed to “a carrier” which typically covers transitory propagating signals per se. Thus, it does not fall within at least one of the four categories of patent eligible subject matter.  The examiner suggests an amendment to the claim to recite “a non-transitory computer-readable medium” to limit the scope to only the statutory media in order to meet 35 U.S.C. 101 requirements.  Any amendment to claim and/or specification should be commensurate with its corresponding disclosure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TSAI et al. (“Design and Analysis of High-Throughput Lossless Image Compression Engine Using VLSI-Oriented FELICS Algorithm”, IEEE TRANSACTIONS ON VERY LARGE SCALE INTEGRATION (VLSI) SYSTEMS, vol. 18, no. 1, 1 January 2010 (2010-01-01), pages 39-52, Art of record IDS filed on May 7, 2020, referred as Tsai hereinafter).
Regarding claim 1, Tsai teaches an encoder (see abstract: lossless image compression system; page 50 right column lines 1-9; figure 8) for encoding of pixel values of a digital image comprising multiple lines of pixels to accomplish lossless compression of the digital image (see figure 1: image contains first row and non-first row so these rows refer to the so-called multiple lines; input pixel of figure 8; previous and current rows in figure 9), wherein the encoder is configured to, for each of said multiple lines: obtain unencoded pixels values of the line (see P1 and P1 of figures 1 & 5: these are unencoded pixels of first row); and determine, for each of one or more pixels of the line, which encoding to be used for encoding of the unencoded pixel value of the pixel (x) in said 
Regarding claim 2, Tsai further teaches wherein it is determined to use Run Length Coding, RLC, for encoding of pixel values of one more subsequently occurring pixels of said line, if said unencoded pixel value for each of said one or more subsequently occurring pixels is the same as the unencoded pixel values of said closest neighboring pixels (N1, N2) (see page 41, subsection C (Coding Flow of FELICA Algorithm) left column: steps 3-4 (Golomb-Rice code)).
Regarding claim 3, Tsai further teaches wherein said closest neighboring pixels (N1, N2) are preceding pixels (N1, N2) in a certain direction along the line (see figure 1: case 2: closest neighboring pixels P1 & P2 are preceding pixels of N2 & N1).
Regarding claim 4, Tsai further teaches wherein said closest neighboring pixels are the two closest preceding pixels (N1, N2) (see figure 1: case 2: closest neighboring pixels P1 & P2 are two closest preceding pixels of N2 & N1).
Regarding claim 5, Tsai further teaches wherein at least some pixel values are encoded based on prediction using said closest neighboring pixels (N1, N2) and a computed residual value (s) of the prediction, which computed residual value (s) is based on how the unencoded pixel value relate to unencoded pixel value of at least one of said closest neighboring pixels (see page 41, subsection C (Coding Flow of FELICA Algorithm) left column: steps 3-4) .
Regarding claim 6, Tsai further teaches wherein it is determined to use a first type of coding for encoding of said unencoded pixel value if said unencoded pixel value is between said 
Regarding claim 7, Tsai further teaches wherein said second type of coding is a Golomb-Rice coding configured to use a context independent k-value and a predetermined maximum code length (see page 41, subsection C (Coding Flow of FELICA Algorithm) left column: steps 3-4).
Regarding claim 8, Tsai further teaches wherein the encoder is further configured to: provide, based on the determination, encoded pixel values, which encoded pixel values are said unencoded pixel values encoded by the encoder and part of said lossless compression of the digital image (see pages 48-49, subsections C (Proposed Architecture of Simplified Adjusted Binary Code and Golomb–Rice Code): output codewords shown in figures 14-15; and D (Bitstream Generator): The main purpose of bitstream generator is to pack each output codeword into bitstream with prefix code and provide an alignment of output bitstream to fit a dedicated bus width).
Regarding claim 9, Tsai further teaches wherein the encoder is further configured to: provide the encoded pixels values of each line comprised in a number of equal length data words (see page 49, subsection D (Bitstream Generator): The main purpose of bitstream generator is to pack each output codeword into bitstream with prefix code and provide an alignment of output bitstream to fit a dedicated bus width).

Regarding claim 13, it is noted that this claim is directed to a method claim reciting similar claim limitations called for in the counterpart claim 1.  Therefore, claim 13 is also rejected for the same reasons as set forth in claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai.
The advanced statements as applied to claims 1-10 and 13 set forth above are incorporated hereinafter.
Regarding claim 14, Tsai does not specifically teach a computer program.
However, such a computer is well known and widely used in the art (Official Office is taken herein).

Therefore, before the effective filing of the instant invention, it would have been obvious to one of ordinary skill in the art to incorporate such program in combination with Tsai for that reasons.
Regarding claim 15, Tsai does not specifically teach a carrier.
However, such a computer is well known and widely used in the art (Official Office is taken herein).
The motivation for doing so is to speed up the computation.
Therefore, before the effective filing of the instant invention, it would have been obvious to one of ordinary skill in the art to incorporate such program in combination with Tsai for that reasons
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, the closest prior art (Tsai) does not teach or suggest “wherein the encoder is further configured to: provide, in association with each line, a respective identifier identifying the start location of the line within said equal length data words comprising said encoded pixel values”.
Claim 12 depends on claim 1 and therefore it is allowable for the same reasons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389. The examiner can normally be reached Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
3/2022
/DUY M DANG/Primary Examiner, Art Unit 2667